Citation Nr: 0611384	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  96-07 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased rating for Wolff-Parkinson-White 
syndrome with chest pain and elevated blood pressure, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1976 to July 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

The veteran's case was remanded to the RO for additional 
development in December 1999 and in May 2003.  The case is 
again before the Board for appellate review.


FINDING OF FACT

The veteran's service-connected Wolff-Parkinson-White 
syndrome is well-controlled with medication with well-
controlled blood pressure; he does not experience episodes of 
tachycardia.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
Wolff-Parkinson-White syndrome have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104 (Diagnostic 
Codes 7099-7013, 7101) (1997); 38 C.F.R. § 4.104 (Diagnostic 
Codes 7099-7010,7101) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Associated with the claims file are outpatient treatment 
reports from VA dated from June 1993 to November 1994.  His 
systolic pressure was recorded as no higher than 170 and his 
diastolic pressure was listed as no worse than 91 during that 
time period.

Outpatient treatment reports dated from September 1995 to 
December 1996 revealed an episode of tachycardia in March 
1996.  The veteran was diagnosed with Wolff-Parkinson-White 
syndrome.  His systolic pressure was recorded as no higher 
than 164 and his diastolic pressure was recorded as no higher 
than 88 during this time period.  

Associated with the claims file are private treatment reports 
from S. Hefter, M.D., dated from May 1995 to October 1997.  
His systolic pressure was recorded as no higher than 140 and 
his diastolic pressure was recorded as no higher than 82 
during this time period.  An echocardiogram (ECG) was 
obtained in June 1995.  Dr. Hefter reported that the aortic, 
mitral, pulmonic, and tricuspid valves had normal structure 
and function.  There was no regurgitation, stenosis, or 
valvular abnormalities.  The left ventricle was normal in 
structure.  It was thickened and concentric.  The overall 
ejection fraction was preserved at 60 percent.  The left 
atrium, right ventricle, and right atrium were normal without 
evidence of pulmonary hypertension.  There was no effusion 
and no thrombus.  The veteran was noted to be in a sinus 
tachycardia.  The veteran underwent a Holter echocardiogram 
in January 1997.  Dr. Hefter concluded that he had a normal 
twenty-four hour Holter monitor for his age group.  In 
October 1997 the veteran underwent a nuclear scan.  He was 
noted to have a large heart within normal limits.  There was 
no evidence of ischemia or infarction.  There was minimal 
reverse redistribution at the apex but good wall motion.  He 
was noted to have a 70 percent ejection fraction and no other 
gross abnormalities.  

Private treatment reports from M. Wantz, M.D., dated from 
January 1995 to April 1998 reveal that the veteran's systolic 
pressure was recorded as no higher than 166 and his diastolic 
pressure was recorded as no higher than 96 during this time 
period.  In May 1995 the veteran reported three brief spells 
of tachycardia the longest lasting one and one half minutes.  
In June 1995 the veteran was noted to be taking Rhythmol for 
his Wolff-Parkinson-White syndrome and Norvasc for elevated 
blood pressure.  

The veteran was afforded a VA examination in January 1997.  
The veteran reported heart palpitations two to three times a 
week.  His blood pressure was recorded as 130/70 in the 
sitting position, 128/70 lying down, and 132/66 standing.  
The examiner diagnosed him with well-controlled hypertension 
and Wolfe-Parkinson-White syndrome with recurrent 
palpitations by history.  The examiner noted that the 
electrocardiogram did not show any evidence of Wolfe-
Parkinson-White syndrome.  He said that Wolfe-Parkinson-White 
syndrome might not necessarily show up in the 
electrocardiograms all the time and that it could be 
intermittent.  

VA outpatient treatment reports dated from January 1997 to 
July 1998 revealed that the veteran's systolic pressure was 
recorded as no higher than 166 and his diastolic pressure was 
recorded as no higher than 80 during this time period.  In 
April 1997 the veteran reported occasional episodes of 
palpitations usually associated with shortness of breath and 
dizziness.  No syncope was noted.  The episodes were noted to 
be infrequent and lasted for fifteen to twenty seconds.  He 
was noted to have fairly stable symptoms of Wolff-Parkinson-
White syndrome.  In October 1997 the veteran was noted to 
have occasional palpitations and chest pain related to 
exertion.  He was noted to have intermittent stable Wolff-
Parkinson-White syndrome.  In February 1998 he was noted to 
have undergone a thallium stress test for atypical chest 
pain.  The examiner said he did not have ischemia.  In April 
1998 the veteran's Wolff-Parkinson-White syndrome was noted 
to be asymptomatic.  

A copy of a January 1998 ECG from Summersville Memorial 
Hospital was also obtained.  The ECG was noted to be 
abnormal.  There was sinus rhythm with sinus arrythmia. 

The veteran was afforded a VA examination in July 1998.  His 
blood pressure was recorded as 140/80.  Physical examination 
revealed no evidence of cor pulmonale or any right 
ventricular hypertrophy or pulmonary hypertension.  Heart 
sounds were normal.  There were no murmurs and no evidence of 
cardiac decompensation.  An ECG was noted to be normal.  He 
was diagnosed with Wolfe-Parkinson-White syndrome and 
arrythmia by history which was noted to be well-controlled 
with antiarrhythmic drugs. 

Also associated with the claims file are VA outpatient 
treatment records dated from August 1998 to May 2000.  In 
January 2000 the veteran was noted to have 
hypertension/Wolff-Parkinson-White syndrome.  He was noted to 
have stable cardiac status.  He was to continue on his 
medication for these disorders.  His blood pressure was 
recorded as 132/68.  In May 2000 the veteran was noted to 
have undergone an electrocardiogram which was normal.  

The veteran was afforded a VA examination in March 2000.  The 
veteran was noted to be essentially asymptomatic for Wolfe-
Parkinson-White syndrome.  He had no complaints of dizziness, 
angina, or syncope.  A routine stress test was not performed 
because of his Wolfe-Parkinson-White syndrome.  The examiner 
estimated his metabolic equivalents (METS) as 4.6 based on 
shortness of breath with two flights of stairs, fatigue, and 
chest pain with four flights of stairs.  Blood pressure was 
recorded as 144/76, 168/84, and 158/80.  An echocardiogram 
showed normal sinus rhythm.  The examiner concluded that the 
veteran had a history of Wolfe-Parkinson-White syndrome which 
was noted to be well-controlled with Rhythmol.  The examiner 
noted that the veteran was seen at the VA cardiology 
department and they felt his condition was stable.  The 
examiner also concluded that the veteran had hypertension 
which appeared to be well-controlled with medication.  

VA outpatient treatment records dated from January 2002 to 
July 2002 were obtained.  In January 2002 the veteran was 
examined.  His blood pressure was recorded as 116/60.  His 
chest was noted to be clear to percussion and auscultation.  
He was noted to have regular heart rhythm and rate with 
normal sinus rhythm without murmur, gallop, or rub.  His 
hypertension, Wolff-Parkinson-White syndrome was noted to be 
stable.  In May 2002 his blood pressure was recorded as 
122/62.  He was noted to have regular heart rhythm and rate 
with normal sinus rhythm without murmur, gallop, or rub.  His 
hypertension, Wolff-Parkinson-White syndrome was noted to be 
stable.  In July 2002 his systolic pressure was recorded as 
no higher than 142 and his diastolic pressure was recorded as 
no higher than 76.  

The veteran was afforded a VA examination in July 2003.  The 
veteran's Wolff-Parkinson-White syndrome was noted to be 
stable.  His blood pressure was also noted to have been 
stable.  Physical examination revealed that the heart was in 
regular rhythm with no murmurs.  Blood pressure was recorded 
as 130/56, 124/68, and 122/74.  A resting ECG was noted to be 
within normal limits.  A regular stress test was negative for 
chest pain but positive for ischemic changes.  The veteran 
was noted to have achieved 9.1 METS.  He did not get dizzy or 
have any syncope.  The veteran's Wolff-Parkinson-White 
syndrome was noted to be stable on medication.  His blood 
pressure was also noted to be stable on medication.  

Outpatient treatment reports dated from November 2002 to 
March 2004 revealed that the veteran underwent a routine 
exercise stress test for chest pain in September 2003.  The 
test was noted to be abnormal.  The veteran was noted to have 
well-controlled Wolff-Parkinson White syndrome and well-
controlled hypertension.  In October 2003 a cardiolyte stress 
test was performed.  The veteran exercised to a workload of 
6.40 METS.  Resting blood pressure was noted to be 146/90 and 
which rose to a maximum of 188/87.  The examiner noted that 
the test was stopped because the veteran achieved and 
exceeded the required maximum predicted heart rate.  Resting 
ECG showed normal sinus rhythm.  The exercise ECG was 
negative for ischemia.  He was noted to have left ventricle 
ejection fraction of 48 percent and his left ventricle was 
noted to be enlarged.  A cardiac catheterization was 
performed in February 2004.  The veteran was noted to have 
dyspnea on exertion but he denied other cardiac symptoms.  An 
ECG was noted to be negative.  Ischemia of the inferior and 
anterior-atypical region was noted.  He was noted to have 
normal coronary arteries.  From March 2003 to February 2004 
his systolic pressure was recorded as no higher than 146 and 
his diastolic pressure was recorded as no higher than 78.  

In March 2004 a medical opinion was obtained from the VA 
examiner who performed the July 2003 examination.  The 
examiner said that Wolff-Parkinson-White syndrome was not 
typically characterized by atrioventricular (AV) block.  
Review of the veteran's Holter monitor and electrophysiologic 
(EP) study showed no AV block.  He said the EP study showed 
inducible supraventricular tachycardia.  He opined that the 
veteran's Wolff-Parkinson-White syndrome was more akin to 
supraventricular arrhythmia than AV block.  

Another VA opinion was obtained in April 2004.  The examiner 
was requested to provide an opinion regarding whether the 
veteran's Wolff-Parkinson-White syndrome was the cause of the 
veteran's ejection fraction of 48 percent and his enlarged 
left ventricle (obtained on cardiolyte stress test at VA in 
October 2003).  The examiner opined that the veteran's Wolff-
Parkinson-White syndrome was not the cause of the veteran's 
low ejection fraction or the enlargement of the left 
ventricle.  

The veteran was admitted to a VA hospital in June 2004 for 
two days for chest pain.  He was diagnosed with angina 
pectoris.  During his course of admission there was no 
evidence of myocardial infarction via serial cardiac enzymes 
and ECG evaluation.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2005).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25.  One exception to this 
general rule, however, is the anti-pyramiding provision of 38 
C.F.R. § 4.14, which states that evaluation of the "same 
disability" or the "same manifestation" under various 
diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 
259 (1994), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter Court) held that the 
described conditions in that case warranted 10 percent 
evaluations under three separate diagnostic codes, none of 
which had a rating criterion the same as another.  The Court 
held that the conditions were to be rated separately under 38 
C.F.R. § 4.25, unless they constituted the "same disability" 
or the "same manifestation" under 38 C.F.R. § 4.14.  Esteban, 
at 261.  The critical element cited was "that none of the 
symptomatology for any one of those three conditions [was] 
duplicative of or overlapping with the symptomatology of the 
other two conditions."  Id. at 262.

During the pendency of the veteran's appeal the regulations 
pertaining to evaluation of cardiovascular disabilities were 
amended.  See 67 Fed. Reg. 65207-65224 (December 11, 1997) 
(effective January 12, 1998).  The Court has stated that 
where the law or regulation changes during the pendency of a 
case, the version most favorable to the veteran will 
generally be applied.  See West v. Brown, 7 Vet. App. 70 
(1994);  Hayes v. Brown, 5 Vet. App. 60 (1993).  In the 
instant case, the Board will consider whether the veteran is 
entitled to a higher rating under either the old or the new 
regulations for the period from January 12, 1998 onward; 
prior to that date, only the old regulations are applicable.  
See VAOGCPREC 3-2000 (April 10, 2000).

The veteran's Wolff-Parkinson-White syndrome with chest pain 
and elevated blood pressure was originally evaluated, by 
analogy, as 10 percent disabling under 38 C.F.R. § 4.104, 
Diagnostic Code 7015.  See 38 C.F.R. § 4.20 (1999).

Under the old criteria, Diagnostic Code 7015 provided for a 
10 percent rating when the atrioventricular block was 
incomplete and without syncope, but the disability was 
occasionally symptomatic.  38 C.F.R. § 4.104, Diagnostic Code 
7015 (1997).  A 30 percent rating was warranted when the 
blockage was complete, without syncope.  Id.  Thirty percent 
was also the minimum rating when a pacemaker had been 
inserted.  Id.  

Diagnostic Code 7013 provided that paroxysmal tachycardia 
with infrequent attacks warranted a 10 percent evaluation. 38 
C.F.R. § 4.104; Diagnostic Code 7011 (1997).  With severe, 
frequent attacks, a 30 percent evaluation was assigned.  
Diagnostic Code 7014 provided that sinus tachycardia, 
persistently 100 or more in recumbent position, warranted a 
10 percent evaluation.  38 C.F.R. § 4.104 (1997).

An echocardiogram was obtained by Dr. Hefter in June 1995.  
Dr. Hefter reported that the aortic, mitral, pulmonic, and 
tricuspid valves had normal structure and function.  There 
was no regurgitation, stenosis, or valvular abnormalities.  
The left ventricle was normal in structure.  It was thickened 
and concentric.  The overall ejection fraction was preserved 
at 60 percent.  The left atrium, right ventricle, and right 
atrium were normal without evidence of pulmonary 
hypertension.  There was no effusion and no thrombus.  The 
veteran was noted to be in a sinus tachycardia.  Records 
obtained from Dr. Wantz reveal that in May 1995 the veteran 
reported three brief spells of tachycardia the longest 
lasting one and one half minutes.  The veteran underwent a 
Holter ECG in January 1997.  Dr. Hefter concluded that he had 
a normal twenty-four hour Holter monitor for his age group.  
In October 1997 the veteran underwent a nuclear scan.  He was 
noted to have a large heart within normal limits.  There was 
no evidence of ischemia or infarction.  There was minimal 
reverse redistribution at the apex but good wall motion  He 
was noted to have a 70 percent ejection fraction and no other 
gross abnormalities.  

The veteran was afforded a VA examination in January 1997.  
The veteran reported heart palpitations two to three times a 
week.  His blood pressure was recorded as 130/70 in the 
sitting position, 128/70 lying down, and 132/66 standing.  
The examiner diagnosed him with well-controlled hypertension 
and Wolfe-Parkinson-White syndrome with recurrent 
palpitations by history.  The examiner noted that the ECG did 
not show any evidence of Wolfe-Parkinson-White syndrome.  He 
said that Wolfe-Parkinson-White syndrome may not necessarily 
show up in the electrocardiograms all the time and that it 
could be intermittent.  

VA outpatient treatment reports dated from January 1997 to 
July 1998 revealed that the veteran's systolic pressure was 
recorded as no higher than 166 and his diastolic pressure was 
recorded as no higher than 80 during this time period.  In 
April 1997 the veteran reported occasional episodes of 
palpitations usually associated with shortness of breath and 
dizziness.  No syncope was noted.  The episodes were noted to 
be infrequent and last for fifteen to twenty seconds.  He was 
noted to have fairly stable symptoms of Wolff-Parkinson-White 
syndrome.  In October 1997 the veteran was noted to have 
occasional palpitations and chest pain related to exertion.  
He was noted to have intermittent stable Wolff-Parkinson-
White syndrome.  In February 1998 he was noted to have 
undergone a thallium stress test for atypical chest pain.  
The examiner said he did not have ischemia.  In April 1998 
the veteran's Wolff-Parkinson-White syndrome was noted to be 
asymptomatic.  

A copy of a January 1998 ECG from Summersville Memorial 
Hospital was also obtained.  The ECG was noted to be 
abnormal.  There was sinus rhythm with sinus arrythmia. 

Thus under the old criteria the veteran meets the criteria 
for no more than a 10 percent evaluation under Diagnostic 
Codes 7011-7015.  The veteran's Wolff-Parkinson-White 
syndrome was no more than occasionally symptomatic prior to 
January 1998.  Furthermore, the veteran reported occasional 
episodes of palpitations usually associated with shortness of 
breath and dizziness.  No syncope was noted.  The episodes 
were noted to be infrequent and last for fifteen to twenty 
seconds.  At no time were the palpitations noted to be severe 
or frequent.  Accordingly, the veteran does not meet the 
criteria for an increased rating under the old criteria

The revised criteria provide for a 10 percent evaluation for 
atrioventricular block (Diagnostic Code 7015) and for 
supraventricular arrhythmias (Diagnostic Code 7011) where 
there is a workload of greater than 7 metabolic equivalents 
(METs) but not greater than 10 METs result in dyspnea, 
fatigue, angina, dizziness, or syncope, or; continuous 
medication or a pacemaker is required.  38 C.F.R. § 4.104, 
Diagnostic Codes 7011, 7015 (2005).  A 30 percent evaluation 
is warranted when workload of greater than 5 METs but not 
greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-ray.  
Id.  

The Board notes that in March 2004 a medical opinion was 
obtained.  The examiner said that the veteran's Wolff-
Parkinson-White syndrome was not characterized by 
atrioventricular (AV) block.  Review of the veteran's Holter 
monitor and electrophysiologic (EP) study showed no AV block.  
He said the EP study showed inducible supraventricular 
tachycardia.  He opined that the veteran's Wolff-Parkinson-
White syndrome was more akin to supraventricular arrhythmia 
than AV block.  

Diagnostic Code 7010 concerns supraventricular arrhythmias.  
38 C.F.R. § 4.104 (2005).  Diagnostic Code 7010 provides that 
paroxysmal atrial fibrillation or other supraventricular 
tachycardia with more than four episodes per year documented 
by ECG or Holter monitor, warrants a 30 percent evaluation.  
Permanent atrial fibrillation (lone atrial fibrillation), or; 
one to four episodes per year of paroxysmal atrial 
fibrillation or other supraventricular tachycardia documented 
by ECG or Holter monitor, warrants a 10 percent evaluation.

The veteran was afforded a VA examination in July 1998.  His 
blood pressure was recorded as 140/80.  An ECG was noted to 
be normal.  He was diagnosed with Wolfe-Parkinson-White 
syndrome and arrythmia by history which was noted to be well-
controlled with antiarrhythmic drugs. 

The veteran was afforded a VA examination in March 2000.  The 
veteran was noted to be essentially asymptomatic for Wolfe-
Parkinson-White syndrome.  He had no complaints of dizziness, 
angina, or syncope.  The examiner estimated his metabolic 
equivalents (METS) as 4.6 based on shortness of breath with 
two flights of stairs, fatigue, and chest pain with four 
flights of stairs.  Blood pressure was recorded as 144/76, 
168/84, and 158/80.  An echocardiogram showed normal sinus 
rhythm.  

The veteran was afforded a VA examination in July 2003.  The 
veteran's Wolff-Parkinson-White syndrome was noted to be 
stable.  His blood pressure was also noted to have been 
stable.  Physical examination revealed that the heart was in 
regular rhythm with no murmurs.  Blood pressure was recorded 
as 130/56, 124/68, and 122/74.  A resting ECG was noted to be 
within normal limits.  The veteran was noted to have achieved 
9.1 METS.  A regular stress test was negative for chest pain 
but positive for ischemic changes.  He did not get dizzy or 
have any syncope.  

Outpatient treatment reports dated from November 2002 to 
March 2004 revealed that the veteran underwent a routine 
exercise stress test for chest pain in September 2003.  The 
test was noted to be abnormal.  The veteran was noted to have 
well-controlled Wolff-Parkinson White syndrome and well-
controlled hypertension.  In October 2003 a cardiolyte stress 
test was performed.  The veteran exercised to a workload of 
6.40 METS.  The examiner noted that the test was stopped 
because the veteran achieved and exceeded the required 
maximum predicted heart rate.  Resting blood pressure was 
noted to be 146/90 and which rose to a maximum of 188/87.  
Resting ECG showed normal sinus rhythm.  The exercise ECG was 
negative for ischemia.  He was noted to have left ventricle 
ejection fraction of 48 percent and his left ventricle was 
noted to be enlarged.  

In this case, in March 2000, a VA examiner estimated 4.6 METS 
based on shortness of breath with two flights of stairs, 
fatigue, and chest pain with four flights of stairs.  
However, in July 2003, a resting ECG was noted to be within 
normal limits.  A regular stress test was negative for chest 
pain but positive for ischemic changes.  The veteran was 
noted to have achieved 9.1 METS.  He did not get dizzy or 
have any syncope.  In October 2003 the veteran exercised to a 
workload of 6.40 METS.  The examiner noted that the test was 
stopped because the veteran achieved and exceeded the 
required maximum predicted heart rate.  The veteran has been 
on continuous medication for his Wolff-Parkinson White 
syndrome throughout the course of this appeal.  Thus, the 
veteran does not meet the criteria for a rating in excess of 
10 percent under Diagnostic Codes 7011, 7015.  As noted 
above, the criteria for a 30 percent evaluation requires 
workload of greater than 5 METs but not greater than 7 METs 
resulting in dyspnea, fatigue, angina, dizziness, or syncope, 
or; evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  In October 2003 
the veteran achieved 6.40 METS but the test was stopped 
because he achieved and exceeded the required maximum heart 
rate.  Therefore, the July 2003 test which revealed that the 
veteran achieved 9.1 METS with no evidence of dizziness or 
syncope, does not meet the criteria for an evaluation in 
excess of 10 percent under the revised criteria.

Furthermore, the veteran does not meet the criteria for a 
rating in excess of 10 percent under Diagnostic Code 7010 as 
there is no evidence that the veteran experiences paroxysmal 
atrial fibrillation or other supraventricular tachycardia 
with more than four episodes per year documented by ECG or 
Holter monitor.  As noted in the recitation of the evidence, 
only one episode has been documented.

The Board also notes that the veteran is service-connected 
for elevated blood pressure.  The criteria for evaluating 
such a problem were also changed, effective from January 12, 
1998.  See 62 Fed. Reg. 65,207-65,224 (Dec. 11, 1997).  

Under the old criteria, Diagnostic Code 7101 provided for the 
assignment of a 10 percent evaluation for hypertensive 
vascular disease for diastolic pressure predominantly 100 or 
more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (1997).  A 20 
percent evaluation was warranted for diastolic pressure 
predominantly 110 or more with definite symptoms.  Id.  With 
a history of diastolic pressures predominantly 100 or more, 
with medication required for control, a 10 percent rating is 
warranted.  Id.  

The revised criteria provide for a 10 percent evaluation for 
diastolic pressure predominantly 100 or more, or; systolic 
pressure of 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
38 C.F.R. § 4.104, Code 7101 (2005).  A 20 percent rating is 
warranted when diastolic pressure is predominantly 110 or 
more, or; systolic pressure is predominantly 200 or more.  
Id.

In this case there is no basis for assigning a separate 
rating for the veteran's hypertension.  The veteran's blood 
pressure readings do not rise to a compensable level under 
the old or new regulations.  38 C.F.R. § 4.104 (1997); 38 
C.F.R. § 4.104 (2005).  His pressures have remained 
relatively normal with medication and there is no indication 
that he has historically had diastolic readings that have 
predominantly been 100 or more before medication.  

Additionally, the Board finds that there is no showing that 
the veteran's Wolff-Parkinson-White syndrome has reflected so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher initial evaluation on an extra-
schedular basis.  In this regard, the Board notes that the 
disability has not objectively been shown to markedly 
interfere with employment (i.e., beyond that contemplated in 
the assigned rating), to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  Hence, the 
criteria for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for an 
increased rating for Wolff-Parkinson-White syndrome.  See 
Gibert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).

In deciding the issues in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claims.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The veteran's claim was submitted in August 1994.  The claim 
was submitted approximately six years prior to the enactment 
of the VCAA.  The RO issued a rating decision in March 1995 
that denied an increased rating.  Thus the initial 
unfavorable decision occurred before any VCAA notice in this 
case.  

A statement of the case (SOC) was issued in December 1995 and 
supplemental statements of the case were issued in March 1998 
and November 1998.  The March 1998 supplemental statement of 
the case (SSOC) provided the veteran with the regulations 
then in effect for the cardiovascular system under 38 C.F.R. 
§ 4.104, Diagnostic Codes 7011-7015 and Diagnostic Code 7101.  

The veteran's case was remanded by the Board in December 
1999.  A supplemental statement of the case was issued in 
August 2000.  The veteran was advised of the criteria for an 
increased rating under 38 C.F.R. § 4.104 in effect prior to 
January 1998 and the regulations in effect after January 
1998.  

A supplemental statement of the case was also issued in 
November 2001.  In May 2003 the veteran's case was once again 
remanded by the Board.  

The RO wrote to the veteran in May 2003.  The veteran was 
advised that he should let VA know if there was any evidence 
that he wanted VA to obtain.  He was advised to complete a 
release for any evidence not already of record.  

Supplemental statements of the case were issued in June 2004 
and September 2004.  The June 2004 SSOC included the rating 
criteria in effect since January 1998 under 38 C.F.R. 
§ 4.104.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim, what was required 
of him and what VA would do to assist.  He was told to submit 
any pertinent evidence he had.  In summary, the Board finds 
that no additional notice is required under the provisions of 
38 U.S.C.A. § 5103 as enacted by the VCAA and 38 C.F.R. 
§ 3.159(b).  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

The Board acknowledges the decision of the Court in Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004), which held in 
part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  In this 
case, the veteran's claim was filed several years prior to 
the enactment of the VCAA, and the initial unfavorable 
decision of March 1995 was issued prior to any VCAA notice.

Despite the timing of the VCAA notice in the case, the 
veteran has still been afforded proper VCAA notice.  The May 
2003 RO letter advised the veteran that he should let VA know 
if there was any evidence that he wanted VA to obtain.  The 
SOC and SSOCs issued throughout the course of the appeal 
include the old and new rating criteria used to evaluate the 
veteran's claim.  As noted above, the veteran's case was 
remanded in December 1998 and again in May 2003 to allow for 
additional development.  The veteran was then issued SSOCs 
that weighed the additional evidence in determining that it 
was not sufficient to establish entitlement to an increased 
rating.  Although all notice required by the VCAA was not 
provided until after the RO adjudicated the appellant's 
claim, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini v. Principi, 
18 Vet. App. 112, 122 (2004).  Consequently, the Board does 
not find that any late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  Additionally, while the veteran was not given notice 
of the criteria for award of an effective date, see Dingess 
v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006), 
this issue is not now before the Board.  Consequently, a 
remand to address the effective date issue is not required.  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159(c)-(e).  This section of the VCAA and 
regulation sets forth several duties for the Secretary in 
those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  However, in this case there is no outstanding 
evidence to be obtained, either by the VA or the veteran.  

The veteran was afforded multiple VA examinations.  Private 
records were obtained and associated with the claims file.  
His case was remanded in December 1999 and again in May 2003 
to afford him the opportunity to supplement the evidence of 
record.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  The veteran has not alleged 
that there is any outstanding evidence that would support his 
contentions.  The Board is not aware of any outstanding 
evidence.  Therefore, the Board finds that the VA has 
complied with the spirit and the intent of the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c)-(e) (2005).


ORDER

Entitlement to an increased rating for Wolff-Parkinson-White 
syndrome with chest pain and elevated blood pressure is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


